 



Exhibit 10.1
RTI INTERNATIONAL METALS, INC.
SUPPLEMENTAL PENSION PROGRAM
Amended and Restated

 



--------------------------------------------------------------------------------



 



RTI INTERNATIONAL METALS, INC.
SUPPLEMENTAL PENSION PROGRAM
Amended and Restated
Table of Contents

              Page
 
       
Article I — Purpose and Effective Date
    1  
 
       
Article II — Definitions
    1  
 
       
Article III — Administration
    3  
 
       
Article IV — Rights to Benefits
    4  
 
       
Article V — Benefits
    5  
 
       
Article VI — Amendment or Termination
    6  
 
       
Article VII — Miscellaneous
    7  
 
       
Article VIII — Claim and Appeal Procedure
    10  
 
       
EXHIBIT A — Eligible Employees
    A-1  

-i-



--------------------------------------------------------------------------------



 



RTI INTERNATIONAL METALS, INC.
SUPPLEMENTAL PENSION PROGRAM

Amended and Restated
Article I — Purpose and Effective Date
The RTI International Metals, Inc. Supplemental Pension Program (“Plan”) was
originally established effective August 1, 1987 to promote the growth and
profitability of RTI International Metals, Inc., to attract and retain employees
of outstanding competence and to provide eligible employees with certain
benefits under the terms and conditions hereof, in particular, to provide
supplemental pension benefits based on compensation earned under various Company
bonus programs. This Plan is intended to be a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.
The Plan is amended and restated, effective January 1, 2008, as set forth herein
to comply with Section 409A of the Code and clarify the terms of the Plan.
Notwithstanding anything to the contrary in the Plan, with respect to
distributions commencing prior to January 1, 2008 (or such later date as
permitted under Internal Revenue Code Section 409A or regulations, rulings or
applicable law issued thereunder), any such distribution shall be governed by
the terms of the Plan as in effect at the time the distribution commenced based
on a reasonable, good faith interpretation of the Section 409A of the Code and
the applicable guidance issued thereunder (notwithstanding a provision of the
Plan to the contrary).
Article II — Definitions
For purposes of this Plan, capitalized terms shall have the respective meaning
set forth below:

  2.01   “Administrator” shall mean the highest ranking financial executive in
the Company.     2.02   “Average Monthly Bonus Earnings” shall mean the amount
calculated by dividing the total Bonus Earnings with respect to the five
calendar years for which total Bonus Earnings were the highest out of the last
10 consecutive calendar years immediately prior to the calendar year in which
retirement or death occurs, divided by 60.         The Average Monthly Bonus
Earnings used in the determination of benefits under this Plan as of retirement
will be recalculated using any Bonus Earnings payable for the calendar year in
which retirement occurs if such Bonus Earnings produces Average Monthly Bonus
Earnings greater than that determined at retirement.

 



--------------------------------------------------------------------------------



 



  2.03   “Board” shall mean the Board of Directors of RTI.     2.04   “Bonus
Earnings” shall mean the bonuses paid by the Company and credited to the
Participant from time to time as reflected on the Plan records or as otherwise
approved by the Board. Bonus Earnings will be considered as having been made for
the calendar year in which the applicable services were performed rather than
for the calendar year in which the bonus payment was actually received by the
Participant.     2.05   “Code” shall mean the Internal Revenue Code of 1986 as
the same may be amended from time to time, or any successor thereto.     2.06  
“Company” shall mean RTI International Metals, Inc. and any Participating
Entity.     2.07   “Continuous Service” shall mean “continuous service” as
defined under the Qualified Plan, regardless of whether such Participant is a
participant in the Qualified Plan, except that for Timothy G. Rupert, such term
shall include USX Service, and that for John H. Odle, such term shall include
3.58 years of service with USX and 5.58 years previous service with RMI Titanium
Company.     2.08   “Eligible Employee” shall mean an employee designated in
accordance with Section 4.01.     2.09   “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended.     2.10   “Participant”
shall mean Eligible Employees working for the Company or a former Eligible
Employee with a right to a current or future Supplemental Pension.     2.11  
“Participating Entity” shall mean any subsidiary or affiliate of RTI, with
participation in the Plan ceasing automatically on the date the subsidiary or
affiliate ceases to be a subsidiary or affiliate of RTI.     2.12   “Plan” shall
mean the RTI International Metals, Inc. Supplemental Pension Program, as the
same may be amended from time to time.     2.13   “Plan Year” shall mean the
calendar year.     2.14   “Qualified Plan” shall mean the Pension Plan for
Eligible Salaried Employees of RMI Titanium Company, which was closed to new
participants as of January 1, 2006.     2.15   “RTI” shall mean RTI
International Metals, Inc. and its successors and assigns.

-2-



--------------------------------------------------------------------------------



 



  2.16   “Separation from Service” shall mean a Participant’s death, retirement
or other termination of employment with the Company and all of its controlled
group members within the meaning of Section 409A of the Code. For purposes
hereof, the determination of controlled group members shall be made pursuant to
the provisions of Section 414(b) and 414(c) of the Code; provided that the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas.
Reg. § 1.414(c)-2; provided, further, where legitimate business reasons exist
(within the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least
20 percent” shall be used instead of “at least 80 percent” in each place it
appears. Whether a Participant has a Separation from service will be determined
based on all of the facts and circumstances and in accordance with the guidance
issued under Section 409A.     2.17   “Supplemental Pension” shall mean the
benefit payable under this Plan as determined under Section 5.01 of the Plan.  
  2.18   “USX Service” shall mean Timothy G. Rupert’s service with the United
States Steel Corporation, as set forth in Paragraph 1 of the Letter Agreement
between Timothy G. Rupert and RTI International Metals, Inc., dated December 2,
2003, and signed by Robert M. Hernandez.

Article III — Administration

  3.01   General Administration. This Plan shall be administered by the
Administrator in accordance with the terms and conditions hereof. The
Administrator shall have the exclusive authority and discretion to interpret,
construe, and administer the provisions of the Plan and to decide all questions
concerning the Plan and its administration. Without limiting the foregoing, the
Administrator shall have the authority, from time to time to:

  (a)   determine eligibility for and the amount of benefits, if any, due under
the Plan;     (b)   determine and adjust amounts payable under the Plan;     (c)
  interpret the Plan, to make factual determinations, to correct deficiencies,
and to supply omissions, including resolving any ambiguity or uncertainty
arising under or existing in the terms and provisions of the Plan;     (d)  
make all other determinations and to take all other actions necessary or
advisable for the implementation and administration of the Plan; and

-3-



--------------------------------------------------------------------------------



 



  (e)   appoint and employ agents and to delegate such responsibilities and
duties thereto as he shall deem necessary and proper for the administration of
the Plan.

  3.02   Determinations of the Administrator. No employee of the Company shall
be entitled to receive benefits under this Plan unless or until his entitlement
and amount thereof is determined by the Administrator. The determinations of the
Administrator shall be final, conclusive and binding upon the employee, the
Company and all interested parties. The Administrator shall not be liable for
any determination made or action taken under the Plan made or taken in good
faith.     3.03   Section 409A. The provisions of the Plan shall be
administered, interpreted and construed in accordance with Section 409A, the
regulations and other binding guidance promulgated thereunder (or disregarded to
the extent such provision cannot be so administered, interpreted or construed).
Accordingly, it is intended that distribution events authorized under the Plan
qualify as a permissible distribution events for purposes of Section 409A of the
Code, and the Plan shall be interpreted and construed accordingly in order to
comply with Section 409A of the Code, the regulations and other binding guidance
promulgated thereunder. The Company reserves the right to accelerate, delay or
modify distributions to the extent permitted under Section 409A. Notwithstanding
any provision of the Plan to the contrary, in no event shall the Administrator,
any member of the Board or the Company (or its employees, officers, directors or
affiliates) have any liability to any Participant (or any other person) due to
the failure of the Plan to satisfy the requirements of Section 409A or any other
applicable law.

Article IV — Rights to Benefits

  4.01   Designation as an Eligible Employee. The Board shall designate the
employees of the Company who shall be Eligible Employees, based upon the
recommendations of the RTI Compensation Committee, giving consideration to the
function and responsibilities of the employee, his past performance, his
contributions to the profitability and sound growth of the Company, and such
other factors as the Board may deem appropriate. The determinations of the Board
and recommendations of the RTI Compensation Committee concerning which employees
of the Company shall be designated as Eligible Employees need not be uniform and
may be made selectively among the employees of the Company. No employee of the
Company is entitled to participate in or to receive benefits under this Plan
unless or until designated as an Eligible Employee by the Board. The employees
listed in Exhibit A hereto are currently designated as Eligible Employees.
Except as otherwise provided in Section 6.01, the Board may modify or amend in
whole or in part the list of Eligible Employees listed on

-4-



--------------------------------------------------------------------------------



 



Exhibit A. An employee shall cease to be an Eligible Employee upon written
revocation of such status by the Board or earlier Separation from Service with
the Company, or as otherwise provided under the terms of the Plan.

  4.02   Vesting. In no event shall a Participant be 100% vested or eligible for
a Supplemental Pension if, upon the Participant’s Separation from Service, the
Participant has not satisfied the conditions of eligibility for an immediate
pension (and not a deferred vested pension) under the provisions of the
Qualified Plan, whether or not such Participant is a participant in the
Qualified Plan, or the Participant Separates from Service on account of
retirement without the consent of the Company prior to age 60 pursuant to the
30-year sole option provision under the Qualified Plan. Subject to Section 5.04,
no benefit shall be payable to or with respect to a Participant who is not 100%
vested under the Plan as of the date of Separation from Service.     4.03  
Forfeiture of Benefit Payments. Notwithstanding any provision of this Plan to
the contrary, no benefits (whether vested or unvested) shall be paid in respect
of a Participant (either directly to the Participant or to the Participant’s
surviving spouse) who is terminated for cause; as used herein, the term “cause”
shall be limited to (a) action by the Participant involving willful and wanton
malfeasance involving specifically a wholly wrongful and unlawful act; or
(b) the Participant being convicted of a felony; or (c) a material violation by
the Participant of any rule, regulation or policy of the Company generally
applicable to all employees. Nothing contained in this Section 4.03 shall
prevent the payment of benefits in respect of a Participant whose employment is
involuntarily terminated for reasons other than cause after such Participant’s
benefits have vested, subject to the requirements of Section 409A of the Code.

Article V — Benefits

  5.01   Amount of Benefits. The Supplemental Pension shall be determined by
multiplying the Participant’s Average Monthly Bonus Earnings by a percentage
equal to the sum of 1.5% for each year of Continuous Service, and represents a
monthly amount that shall then be converted into a lump sum in accordance with
Section 5.02 and payable at the time determined in Section 5.03. In no event
shall the Supplemental Pension be less than the Participant’s accrued benefit
under the Plan as provided under the terms of the Plan.     5.02   Form of
Benefits. The Supplemental Pension determined under Section 5.01 above shall be
converted to and paid in a single lump sum distribution and shall represent full
and final settlement of all benefits provided under the Plan. The lump sum
distribution shall be equal to the present value of the amounts payable to the
Participant under Section 5.01, using the same interest rate and mortality
assumptions that are defined in

-5-



--------------------------------------------------------------------------------



 



      the Qualified Plan for purposes of determining the value of a small lump
sum distribution under the Qualified Plan, determined as of the first day of the
month following the Participant’s Separation from Service.     5.03   Timing of
Payment. Payment of the lump sum Supplemental Pension determined under
Section 5.02 above shall commence as soon as administratively practicable, but
not later than 60 days, following the date that is 6 months after the date of
the Participant’s Separation from Service (or, if earlier, the death of
Participant); provided, however, that payment shall not commence later than
permitted under the terms of Section 409A of the Code and the regulations
promulgated thereunder; and further provided that, the payment shall include
interest for each calendar month after the date of the Participant’s Separation
from Service and prior to the month of payment, with interest to be determined
using the published 6-month CD rate on the date of separation.     5.04  
Spouse’s Death Benefit. A surviving spouse (a spouse to whom a Participant is
legally married on the date of Participant’s death) of any Participant who has
accrued at least 15 years of continuous service and dies: (i) prior to
retirement; or (ii) after retirement under conditions of eligibility for an
immediate pension, other than a deferred vested pension, pursuant to the
provisions of the Qualified Plan, excluding any Participant who retires without
the consent of the Company pursuant to Section 4.02 above; will be eligible to
receive a lump sum payment equal to 50% of the lump sum payment that would have
been made to the Participant had he retired as of the date of death and received
payment on the first day of the month following death. Payment to the spouse
shall be made within 90 days following the Participant’s death.

Article VI — Amendment or Termination

  6.01   Amendment. The Company may modify, alter or amend the Plan in whole or
in part except to the extent that such changes result in the reduction of any
Supplemental Pension accrued hereunder by or currently being paid to a
Participant or his spouse as of the date of such amendment; provided, however,
that the Company may, in its sole discretion and without the Participant’s
consent, modify or amend the terms of the Plan, or take any other action it
deems necessary or advisable, to cause the Plan to comply with Section 409A (or
an exception thereto).     6.02   Termination. The Company, by action of the
Board, may terminate the Plan or any one or more of its provisions; provided
however, that such termination shall not reduce any Supplemental Pension accrued
hereunder by or currently being paid to any Participant or his spouse as of the
date of such termination. Termination of the Plan shall not be a distribution
event under the Plan unless otherwise permitted under Section 409A of the Code
or other applicable law.

-6-



--------------------------------------------------------------------------------



 



Article VII — Miscellaneous

  7.01   Unsecured General Creditor. The Plan constitutes a mere promise by RTI
or the Participating Entity to make benefit payments in the future. RTI and any
Participating Entity’s obligations under the Plan shall be unfunded and
unsecured promises to pay. RTI and the Participating Entities shall not be
obligated under any circumstance to fund their respective financial obligations
under the Plan. Any of them, in their discretion, may set aside funds in a trust
or other vehicle, subject to the claims of creditors, in order to assist it in
meeting its obligations under the Plan, if such arrangement will not cause the
Plan to be considered a funded deferred compensation plan under ERISA or the
Code. RTI, the Participating Entities, and the Plan do not give the Participant
any beneficial ownership interest in any asset of RTI or the Participating
Entity. The Participants and spouses of Participants shall have the status of,
and their rights to receive payments under the Plan shall be no greater than the
rights of, general unsecured creditors of RTI or the applicable Participating
Entity.     7.02   Nonassignability. Except as may be required by law, neither
the Participant nor any person shall have the right to, directly or indirectly,
alienate, assign, transfer, pledge, anticipate or encumber any amount that is or
may be payable hereunder, including in respect of any liability of a Participant
or other person for alimony or other payments for the support of a spouse,
former spouse, child or other dependent, prior to actually being received by the
Participant or other person hereunder, nor shall the Participant’s or other
person’s rights to benefit payments under the Plan be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or other person or to
the debts, contracts, liabilities, engagements, or torts of any Participant or
other person, or transfer by operation of law in the event of bankruptcy or
insolvency of the Participant or other person, or any legal process.     7.03  
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between the Company and the
Eligible Employee, and the Eligible Employee (or spouse) shall have no rights
against the Company except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan shall be deemed to give an Eligible Employee the
right to be retained in the service of the Company or to interfere with the
right of the Company to discharge him or change his employment status at any
time.     7.04   Not a Bar to Corporate Act. Nothing contained in the Plan shall
prevent the Company from engaging in any reorganization, recapitalization,
merger, liquidation, sale of assets or other corporate transaction.     7.05  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where

-7-



--------------------------------------------------------------------------------



 



      they would so apply; and wherever any words are used herein the singular
or in the plural, they shall be construed as though they were used in the plural
or the singular, as the case may be, in all cases where they would so apply.

  7.06   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.     7.07   Governing Laws. The provisions
of this Plan shall be construed and interpreted according to the laws of the
State of Ohio without regard to conflict of laws.     7.08   Severability. In
case any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan may be construed and enforced by the Administrator as if such illegal
and invalid provision had never been inserted herein.     7.09   Notice. Any
notice or filing required or permitted to be given to the Company with respect
to the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company. Any notice
or filing required or permitted to be given to the Administrator with respect to
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the Administrator at the following address:

Administrator — Supplemental Pension Program
RTI International Metals, Inc.
1000 Warren Avenue
Niles, Ohio 44446
Such notice to the Company or the Administrator shall be deemed to be given as
of the date of delivery, or, if delivery is made by mail, as of the date shown
on the postmark on the receipt for registration or certification.

  7.10   Successor. The provisions of this Plan shall be binding on the Company
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidations, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.     7.11   Status of Plan. The Plan is intended to
constitute an unfunded plan for tax purposes and for purposes of Title I of
ERISA and is intended to be maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees of RTI and Participating Entities and to qualify for the exclusions
from Title I of

-8-



--------------------------------------------------------------------------------



 



      ERISA which are provided for in Sections 201(2), 301(a)(3) and 401(a)(1)
of ERISA.     7.12   Tax Withholding. All benefits under the Plan shall be
subject to Federal income, FICA, and other tax withholding as required by
applicable law. At the time that tax withholding is required, if an amount is
payable under the Plan to the Participant the amount of the required tax
withholding shall be withheld from such payment. If, however, an amount is not
then payable or the amount payable under the Plan to the Participant is less
than the required withholding, the Participant shall pay, by check or money
order payable to RTI or the Participating Entity employing the Participant, not
later than the date such withholding is required, the amount of the required tax
withholding or, at the sole election of RTI or such Participating Entity, the
amount of required tax withholding shall be withheld from other compensation or
amounts payable to the Participant. The Participant shall hold RTI or such
Participating Entity harmless from any liability for acting to satisfy the
withholding obligation in this manner.     7.13   Certificates and Reports. The
Board and the Administrator shall be entitled to rely on all certificates and
reports made by any accountants retained by any of them, and on all opinions
given by legal counsel retained by any of them.     7.14   Cessation of
Participation. In the event a Participant ceases to be an Eligible Employee
prior to Separation from Service, due to transfer to an affiliate of RTI which
is not a Participating Entity or his status as an Eligible Employee is revoked
by the Board, a Supplemental Pension will be payable from the Plan to or with
respect to such former Eligible Employee on the same basis as if he had
continued to participate in the Plan until Separation from Service, but not to
exceed the benefit that had been earned under the Plan, if any, as of the date
participation in the Plan as an Eligible Employee ceased, except as otherwise
necessary to meet contractual obligations in any Letter Agreement.     7.15   No
Liability of Officers and Directors. No past, present or future officer or
director of RTI shall be personally liable to any Participant or other person
under any provision of the Plan.     7.16   Plan Records and Correction of
Errors. Plan records shall be maintained on a Plan Year basis. Notwithstanding
anything to the contrary contained in the Plan, the Administrator is expressly
empowered to correct any errors made in calculating the amount of a
Participant’s Supplemental Pension or the amount payable following the death of
a Participant. Any such correction may be made retroactively, except that no
such correction shall require return of part or all of a distribution previously
made to or with respect to a Participant or spouse, but future payments may be
reduced until any prior overpayment is recouped. To the extent an error is made
because of

-9-



--------------------------------------------------------------------------------



 



      information incorrectly submitted by or on behalf of the Participant or
spouse, any correction which would increase the amount payable from the Plan
shall be made prospectively only and shall not apply to correct any payments
previously made.

Article VIII — Claim and Appeal Procedure

  8.01   Application for Benefits. In the event of a claim by a Participant or
other person (the “Claimant”) for or in respect of any benefit under the Plan,
such Claimant shall present the reason for the claim in writing to the
Administrator, Supplemental Pension Program, RTI International Metals, Inc.,
1000 Warren Avenue, Niles, Ohio 44446, or to such other person or entity
designated and communicated by the Board.     8.02   Claims and Appeals.

  (a)   The Administrator shall, within 90 days after the receipt of a written
claim, send written notification to the Claimant as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Administrator expects to render the final decision.         In the event the
claim is wholly or partially denied, the written notification shall state the
specific reason or reasons for the denial, include specific references to
pertinent Plan provisions on which the denial is based, provide an explanation
of any additional material or information necessary for the Claimant to perfect
the claim, a statement of why such material or information is necessary, the
procedure by which the Claimant may appeal the denial of the claim, and a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review.     (b)   In the
event a Claimant wishes to appeal the claim denial, he or she may request a
review of such denial by making written application to the Administrator,
Supplemental Pension Program, RTI International Metals, Inc., 1000 Warren
Avenue, Niles, Ohio 44446, or to such other person or entity designated and
communicated by the Administrator, within 60 days after receipt of the written
notice of denial (or the date on which such claim is deemed denied if written
notice is not received within the applicable time period specified in paragraph
(a) above). Such Claimant (or duly

-10-



--------------------------------------------------------------------------------



 



      authorized representative) may, upon written request to the Administrator,
review pertinent Plan documents, and submit in writing issues and comments in
support of his position. In addition, the Claimant (or representative) shall
have the right to submit documents, records, and other information relating to
the claim for benefits, and shall be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the claim for benefits.     (c)   Within 60 days after receipt of
the written appeal (unless an extension of time is necessary due to special
circumstances or is agreed to by the parties, but in no event more than 120 days
after such receipt), the Administrator shall notify the Claimant of its final
decision. The Administrator’s review shall take into account all comments,
documents, records, and other information submitted by the Claimant (or
representative), without regard to whether such information was submitted or
considered in the initial benefit determination. Such final decision shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the Claimant, and specific references to the
pertinent Plan provisions on which the decision is based. In addition, the
written notice of the decision denying a claim shall contain (i) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
that is relevant to the Claimant’s claim for benefits, and (ii) a statement of
the Claimant’s right to bring an action under ERISA Section 502(a). If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension.     (d)   For purposes of this Section 8.02,
information is considered “relevant” to a Claimant’s claim if such document,
record, or other information

  (i)   was relied upon in making the benefit determination;     (ii)   was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the determination; or     (iii)  
demonstrates compliance with the Plan’s review procedures and that, if
appropriate, the Plan provisions have been applied consistently with respect to
similarly-situated claimants.

-11-



--------------------------------------------------------------------------------



 



  8.03   Waiver.         If the Claimant does not follow the procedures set
forth in this Article VIII, he shall be deemed to have waived the right to
appeal benefit determinations under the Plan. In addition, all determinations by
and decisions of the Administrator under this Article VIII shall be binding on
and conclusive as to the Claimant.

     IN WITNESS WHEREOF, RTI International Metals, Inc. has evidenced the
adoption of this amended and restated Plan by the signature of its authorized
officers on the last date of signature below.

                      RTI INTERNATIONAL METALS, INC.    
 
               
 
  By   /s/ Chad Whalen   February 27, 2008                    
 
      Chad Whalen   Date Signed             Vice President and General Counsel  
 
 
               
 
  By   /s/ William T. Hull   February 27, 2008                    
 
      William T. Hull   Date Signed             Senior Vice President and Chief
Financial Officer    

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A
Eligible Employees
under the
RTI International Metals, Inc.
Supplemental Pension Program

      Name   Title1
T. G. Rupert
  President & Chief Executive Officer
J. H. Odle
  Executive Vice President
D. S. Hickton
  Vice Chairman and Chief Executive Officer
R. R. Vandegrift
  Vice President Capital Projects
S. R. Giangiordano
  Executive Vice President
G. E. Schrecengost
  President TRADCO, Inc.
F. A. Janowski
  Vice President Commercial Ti Group
D. Z. Paull
  Vice President Administration
B. G. Smith
  Director-Global Purchasing
E. M. Crist
  Director-Technology
K. (Oscar) Yu
  Director-Research & Development
W. T. Hull
  Senior Vice President & Chief Financial Officer
M. C. Wellham
  President & Chief Operating Officer
C. Whalen
  Vice President & General Counsel
W. F. Strome
  Senior Vice President-Strategic Planning & Finance

Following Board designation pursuant to Section 4.01 of the Plan, Appendix A may
be changed from time to time without formal amendment of the Plan, subject to
signature of an officer of RTI International Metals, Inc.

                Date: February 27, 2008  /s/ Chad Whalen       Officer Name:
 Chad Whalen      Officer Title:  Vice President and General Counsel    

Revision Date: January 25, 2007
 

1   Reflects most recent title only.

 A-1

 